DETAILED ACTION
1.	The Amendment filed 12/09/2020 has been entered. Claims 1, 4, 7-9, 11-13 & 16-23 in the application remain pending and are currently being examined. Claims 1, 11-12 & 16-18 were amended. Claims 2-3, 5-6, 10 & 14-15 were cancelled. Claims 9, 12-13 & 16-20 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 01/31/2020 & 05/11/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Lee et al. (US 2016/0310988 A1) of claims 2 & 10 are withdrawn per cancellation of claims 2 & 10.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 22-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 22, line 2 recites “a weld pad”, wherein it is unclear whether this is the same weld pad disclosed in claim 1 from which it depends or an additional weld pad. For examination purposes, examiner is interpreting “a weld pad” as “the weld pad”. To correct this problem, amend claim 22 to recite “the weld pad”.
As regards to	 claim 23, line 2 recites the limitation “the upper top surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the upper top surface” as “an upper top surface”. To correct this problem, amend line 2 to recite “an upper top surface”.

Claim Rejections - 35 USC § 102
7.	Claims 1, 4, 11 & 21-23 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0310988 A1) hereinafter Lee.
Regarding claim 1, the recitation “for reducing a probability that the weld pad scratches an associated glass substrate superposed on the mask plate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Lee since Lee meets all the structural elements of the claim and is capable of being used for reducing a probability that the weld pad scratches an associated glass substrate superposed on the mask plate, if so desired, and does not add structure to the claim. Expressions relating the In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Lee discloses an auxiliary mask sheet 122, 123 (abs; fig 1-4C), comprising: a mask pattern region comprising openings 123a, and a peripheral region (exterior perimeter area of auxiliary mask sheet 122, 123, including area of P1-P5, see fig 2-5) surrounding the mask pattern region comprising openings 123a, the peripheral region (exterior perimeter area of auxiliary mask sheet 122, 123, including area of P1-P5, see fig 2-5) being a part of the auxiliary mask sheet 122, 123, and the 
wherein the peripheral region (exterior perimeter area of auxiliary mask sheet 122, 123, including area of P1-P5, see fig 2-5) comprises a welding recess 122a-1, and a recess direction of the welding recess 122a-1 is parallel to a thickness direction of the auxiliary mask sheet 122, 123, and the welding recess 122a-1 is a step (see fig 3A below clm 1) disposed on an edge region (see fig 3A below clm 1) of the peripheral region (exterior perimeter area of auxiliary mask sheet 122, 123, including area of P1-P5, see fig 2-5), the edge region (see fig 3A below clm 1) being away from the mask pattern region comprising openings 123a ([0032]-[0052]; fig 1-5),
and a weld pad P1 is partially disposed in the welding recess 122a-1 and the weld pad P1 is configured for connecting the auxiliary mask sheet 122, 123, and a mask frame 121, the welding recess 122a-1 and the weld pad P1 capable of being configured 

    PNG
    media_image1.png
    397
    433
    media_image1.png
    Greyscale

As regards to claim 4, Lee discloses auxiliary mask sheet 122, 123 (abs; fig 1-4C), wherein the peripheral region (exterior perimeter area of auxiliary mask sheet 122, 123, including area of P1-P5, see fig 2-5) comprises at least one group of the welding recesses 122a-1, each group of the welding recesses 122a-1 comprising two of the welding recess 122a-1s disposed oppositely on two sides of the mask pattern region comprising openings 123a ([0032]-[0052]; fig 1-4C). 
As regards to claim 11, Lee discloses auxiliary mask sheet 122, 123 (abs; fig 1-4C), wherein the welding recess 122a-1 is an annular welding recess 122a-1 confining 
As regards to claim 21, Lee discloses auxiliary mask sheet 122, 123 (abs; fig 1-4C), wherein the mask pattern region comprising openings 123a, is a rectangular region (see fig 2), and the annular welding recess 122a- is a rectangular annular welding recess 122a-1 (see fig 3) ([0032]-[0052]; fig 1-4C).
As regards to claim 22, Lee discloses auxiliary mask sheet 122, 123 (abs; fig 1-4C), wherein the step (see fig 3A below clm 1) has a lower top surface (see fig 3A below clm 1) at the edge region (see fig 3A below clm 1) and an upper top surface (see fig 3A below clm 1) away from the edge region (see fig 3A below clm 1), and the weld pad P1 is partially disposed on the lower top (see fig 3A below clm 1) surface of the step (see fig 3A below clm 1) ([0032]-[0052]; fig 1-4C).
Regarding claim 23, the recitation “a glass substrate is superposed on the mask plate and in direct contact with the upper top surface of the step, and a top surface of the weld pad is not in contact with the glass substrate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Lee since Lee meets all the structural elements of the claim and is capable of using and having a glass substrate superposed on the mask plate and in direct contact with the upper top surface of the, and a top surface of the weld pad not in contact with the glass substrate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 23, Lee discloses auxiliary mask sheet 122, 123 (abs; fig 1-4C), wherein a glass substrate is capable of being superposed on the auxiliary mask sheet 122, 123 and in direct contact with an upper top surface (see fig 3A below clm 1) of the step (see fig 3A below clm 1), and a top surface of the weld pad P1 is not in contact with the glass substrate ([0032]-[0052]; fig 1-4C).

Claim Rejections - 35 USC § 103
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above.
As regards to claim 7, Lee discloses auxiliary mask sheet 122, 123 (abs; fig 1-4C), wherein the welding recess 122a-1 has a maximum recess depth which can be 
Although Lee does not explicitly disclose the claimed depth, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee to have the depth recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimension of the depth. 

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Lee et al. (US 2011/0168087 A1) hereinafter Lee II.
As regards to claim 8, Lee discloses auxiliary mask sheet 122, 123 (abs; fig 1-4C), and the auxiliary mask sheet 122, 123 ([0032]-[0052]; fig 1-4C), however Lee does not disclose is made of an invar alloy. 
	Lee II discloses a mask sheet(abs; fig 4), wherein the mask sheet is made of an invar alloy ([0007]-[0008]; [0058]; [0103]; [0117]). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include wherein the mask .

Response to Arguments
10.	Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Applicant respectfully submits that Lee fails to disclose, teach, or suggest at least the following bolded features of amended claim 1: 
"A mask plate, comprising: a mask pattern region, and a peripheral region surrounding the mask pattern region, the peripheral region being a part of the mask plate, and the mask plate being a single structure formed integrally; 
wherein the peripheral region comprises a recess structure, a recess direction of the recess structure is parallel to a thickness direction of the mask plate, and the recess structure is a step disposed on an edge of the peripheral region, the edge being away from the mask pattern region, and 
a weld pad is partially disposed in the recess structure and the weld pad is configured for connecting the mask plate and a mask frame, the recess structure and 
the weld pad being configured for reducing a probability that the weld pad scratches an associated glass substrate superposed on the mask plate".
First, the Applicant has further defined the mask plate of claim 1 as "being a single structure formed integrally". As can be seen from the drawings of the present application that, the mask plate at issue is a single structure formed integrally, rather than a combination of two separate components, as those disclosed in Lee as the combined "auxiliary mask sheet 122, 123". As such, after the amendment, the mask plate at issue is distinguishable from the disclosure of Lee. 
Second, the Applicant has further defined the recess structure of claim 1 as being "a step disposed on an edge of the peripheral region, the edge being away from the mask pattern region". 
As such, the "recess structure" as defined in amended claim 1 is further distinguishable from the "welding recess 122a-1" of Lee because the "welding recess 122a-1" in Lee is not a step disposed on an edge of the peripheral region, wherein the edge is away from the mask pattern region.
(b) In addition, the Applicant respectfully submits that neither Lee nor Lee II discloses, teaches or suggests the additional limitations of the new claims 22 and 23, that is, "wherein the step has a lower top surface at the edge and an upper top surface away from the edge, and a weld pad is partially disposed on the lower top surface of the step" and "wherein a glass substrate is superposed on the mask plate and in direct contact with the upper top surface of the step, and a top surface of the weld pad is not in contact with the glass substrate", respectively.
(c) Hence, in view of above, Lee does not disclose each and every element in the amended claim 1, thus, the amended claim 1 is not anticipated by Lee as applied by the Office Action. Accordingly, for at least the reasons presented above with respect to claim 1, claims 4, 7-8, 11, and 21-23 patentably distinguish from and are neither anticipated, nor obvious, over the cited art of record.

11.	In response to applicant’s arguments, please consider the following comments.
(a) First, Merriam-Webster defines integral as follows: composed of constituent parts.
Examiner respectfully contends the auxiliary mask sheet 122, 123 being a single structure composed of constituent parts, i.e. 122, 123, would indeed qualify as a single structure composed/ formed integrally of constituent parts and the limitations are indeed satisfied.
Second, as clearly seen in Examiner’s annotated figure 3A below claim 1, and figures 2-3, the welding recess 122a-1 is a step (see fig 3A below clm 1) disposed on an edge region (see fig 3A below clm 1) of the peripheral region (exterior perimeter area of auxiliary mask sheet 122, 123, including area of P1-P5, see fig 2-5), the edge region (see fig 3A below clm 1) being away from the mask pattern region comprising openings 123a, which is the same structure as disclosed in the figures of the instant application.
As such, the "recess structure" as defined in amended claim 1 is the not further distinguishable from the "welding recess 122a-1" of Lee because the "welding recess 122a-1" in Lee is indeed a step (see fig 3A below clm 1) disposed on an edge region (see fig 3A below clm 1) of the peripheral region (exterior perimeter area of auxiliary mask sheet 122, 123, including area of P1-P5, see fig 2-5), with the edge region (see fig 3A below clm 1) being away from the mask pattern region comprising openings 123a.
(b) As regards to claim 22, Lee discloses auxiliary mask sheet 122, 123 (abs; fig 1-4C), wherein the step (see fig 3A below clm 1) has a lower top surface (see fig 3A below clm 1) at the edge region (see fig 3A below clm 1) and an upper top surface (see 
Regarding claim 23, the recitation “a glass substrate is superposed on the mask plate and in direct contact with the upper top surface of the step, and a top surface of the weld pad is not in contact with the glass substrate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Lee since Lee meets all the structural elements of the claim and is capable of using and having a glass substrate superposed on the mask plate and in direct contact with the upper top surface of the, and a top surface of the weld pad not in contact with the glass substrate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). 
As regards to claim 23, Lee discloses auxiliary mask sheet 122, 123 (abs; fig 1-4C), wherein a glass substrate is capable of being superposed on the auxiliary mask sheet 122, 123 and in direct contact with an upper top surface (see fig 3A below clm 1) of the step (see fig 3A below clm 1), and a top surface of the weld pad P1 is not in contact with the glass substrate ([0032]-[0052]; fig 1-4C).
(c) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 4, 7-8, 11, and 21-23 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717